AILED ACTION

1. It is hereby acknowledged that 17/523562 following papers have been received and placed of record in the file: Remark date 11/10/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 



Claim Objections
4.  Claim1-16 objected to because of the following informalities:  Claims 1 and 14 and 20 disclose, immediately succeeding(ed).  It is unclear what is considered immediately succeeding, immediate as a time can be relative to a situation or person.  
Claims 1, 5, 9, 13 further disclose “generating second signaling information which is used for acquiring the first signaling information”.  It is unclear what the second signal information is used to acquire a first signaling information, since these signaling information are used for the rest of the claim limitations.  The specification does not seem to provide further explanation for these signaling information as well as the rest of the claim limitations in one embodiment of the invention.  Appropriate correction is required.

Double Patenting
5.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5. Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No.  (10,645,674).   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to digital broadcast transmitter.  The main difference is U.S. Patent (10,645,674) explains generating second signaling information which is used for acquiring the first signaling information and the media presentation description information which would be obvious for representation of types of sessions, service or media being utilized.  


Instant Application (17/523562)                		   U.S. Patent (US 10,645,674) 
1. A method for transmitting a broadcast signal in a digital broadcast transmitter, the method comprising: generating components of a service; generating first signaling information including session instance description information for at least one Real-Time Object Delivery over Unidirectional Transport (ROUTE) session and at least one Layered Coding Transport (LCT) channel in which the components of the service are delivered, wherein the session instance description information includes first source Internet Protocol (IP) address information of the at least one ROUTE session, first destination IP address information of the at least one ROUTE session, first destination port information of the at least one ROUTE session, and transport session identification information for the at least one LCT channel; generating second signaling information which is used for acquiring the first signaling information, wherein the second signaling information includes information for indicating a channel number of the service, wherein the second signaling information further includes bootstrap information and signaling transport mode information for indicating a type of delivery protocol of the first signaling information, and further the bootstrap information changes depending on the signaling transport mode information, wherein the bootstrap information included in the second signaling information includes second source IP address information, second destination IP address information, and second destination port information for the first signaling information, and wherein the at least one LCT channel is acquired based on the bootstrap information included in the second signaling information; and transmitting the broadcast signal including the components of the service, the first signaling information, and the second signaling information based on at least one Physical Layer Pipe (PLP).
1. A method for transmitting a broadcast signal, the method comprising: generating service data; generating first signaling information including information for a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session carrying the service data and a Layered Coding Transport (LCT) channel in which a component of the service data is delivered, wherein the first signaling information further includes first source Internet Protocol (IP) address information of the ROUTE session, first destination IP address information of the ROUTE session, first destination port information of the ROUTE session, and transport session identification information for the LCT channel; generating second signaling information n which is used for acquiring the first signaling information and the MPD information, wherein the second signaling information further includes bootstrap information and signaling transport mode information for indicating a type of delivery protocol of the first signaling information, and further the bootstrap information changes depending on the signaling transport mode information, and wherein the bootstrap information included in the second signaling information includes second source IP address information of packets for the first signaling information, second destination IP address information of the packets, and second destination port information of the packets; and transmitting the broadcast signal including the service data, the MPD information, the first signaling information, and the second signaling information, wherein the second signaling information is transmitted based on an IP packet that is separate from a channel in which the first signaling information is transmitted.

The remaining claims are similar to patent application claims.  

6. Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of    U.S. Patent (US 11, 212,772).   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to digital broadcast transmitter.  The main difference is U.S. Patent (US 11, 212,772) explains wherein the second signaling information is used to support a rapid channel scan which allows a receiver to build a list of services which would be obvious for determining different services with channels.  
 

Instant Application (17/523562)                		   U.S. Patent (US 11, 212,772) 
1. A method for transmitting a broadcast signal in a digital broadcast transmitter, the method comprising: generating components of a service; generating first signaling information including session instance description information for at least one Real-Time Object Delivery over Unidirectional Transport (ROUTE) session and at least one Layered Coding Transport (LCT) channel in which the components of the service are delivered, wherein the session instance description information includes first source Internet Protocol (IP) address information of the at least one ROUTE session, first destination IP address information of the at least one ROUTE session, first destination port information of the at least one ROUTE session, and transport session identification information for the at least one LCT channel; generating second signaling information which is used for acquiring the first signaling information, wherein the second signaling information includes information for indicating a channel number of the service, wherein the second signaling information further includes bootstrap information and signaling transport mode information for indicating a type of delivery protocol of the first signaling information, and further the bootstrap information changes depending on the signaling transport mode information, wherein the bootstrap information included in the second signaling information includes second source IP address information, second destination IP address information, and second destination port information for the first signaling information, and wherein the at least one LCT channel is acquired based on the bootstrap information included in the second signaling information; and transmitting the broadcast signal including the components of the service, the first signaling information, and the second signaling information based on at least one Physical Layer Pipe (PLP).
1. A method for transmitting a broadcast signal in a digital broadcast transmitter, the method comprising: generating components of a service, wherein the components of the service includes audio data or video data; generating first signaling information including session instance description information for at least one Real-Time Object Delivery over Unidirectional Transport (ROUTE) session and at least one Layered Coding Transport (LCT) channel in which the components of the service are delivered, wherein the session instance description information includes first source Internet Protocol (IP) address information of the at least one ROUTE session, first destination IP address information of the at least one ROUTE session, first destination port information of the at least one ROUTE session, and transport session identification information for the at least one LCT channel; generating second signaling information which is used for acquiring the first signaling information, wherein the second signaling information is used to support a rapid channel scan which allows a receiver to build a list of services, wherein the second signaling information further includes bootstrap information and signaling transport mode information for indicating a type of delivery protocol of the first signaling information, and further the bootstrap information changes depending on the signaling transport mode information, and wherein the bootstrap information included in the second signaling information includes second source IP address information, second destination IP address information, and second destination port information for the first signaling information, wherein the at least one LCT channel is acquired based on the bootstrap information included in the second signaling information; and transmitting the broadcast signal including the components of the service, the first signaling information, and the second signaling information based on at least one Physical Layer Pipe (PLP).

The remaining claims are similar to patent application claims.  

Examiner’s Note:
If terminal disclaimer is filed claims will be considered for allowance.  

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Hwang et al(US 10,171,849B1) explains a method of receiving broadcast signal which may include a physical layer processor of a receiver processing a broadcast signal, acquiring IP packets therefrom, a low-level signaling processor acquiring an SLT and acquiring bootstrap information therefrom, identifying a transport session for delivering an SLS using the bootstrap information and accessing the transport session to acquire the SLS, acquiring service components of the broadcast service using the SLS and/or a display providing the broadcast service using the acquired service components. In some embodiments, the above-described caption, 3D, HDR, WCG, etc. may be acquired from the SLT and/or SLS. The information may be acquired from the MMTP message of the SLS or the MPD of the SLS depending on which of the MMTP or ROUTE protocol is used. The physical layer processor, low-level signaling processor and/or display of the receiver may be hardware elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478